Corporate Capital Trust, Inc. 10-K EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned certifies that to the best of his knowledge (1)this Annual Report of Corporate Capital Trust, Inc. (the “Company”) on Form 10-K for the year ended December31, 2012, as filed with the Securities and Exchange Commission on the date hereof (this “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and (2)the information contained in this Report fairly presents, in all material respects, the financial condition of the Company as of December31, 2012 and December31, 2011 and its results of operations for the year ended December31, 2012 and December 31,2011. Date: March18, 2013 /s/ Andrew A. Hyltin ANDFREW A. HYLTIN Chief Executive Officer (Principal Executive Officer) Date: March 18, 2013 /s/ Paul S. Saint-Pierre Paul S. Saint-Pierre Chief Financial Officer (Principal Financial Officer)
